Citation Nr: 0108449	
Decision Date: 03/22/01    Archive Date: 03/29/01

DOCKET NO.  00-05 636	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for a back disability.

2.  Entitlement to service connection for a left shoulder 
disability.

3.  Entitlement to service connection for a right knee 
disability.

4.  Entitlement to service connection for osteoarthritis of 
the left knee, claimed as a left knee condition.

5. Entitlement to service connection for Raynaud's phenomenon 
with peripheral vascular insufficiency and claudication, 
claimed as poor circulation of the fingers and feet.

6.  Entitlement to service connection for chronic bronchitis.




REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. J. Bohanan, Counsel


REMAND

The appellant served on active duty from October 1974 to 
September 1977, March 1979 to March 1983, and from January 
1984 to February 1997.

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from November 1998 rating decision of the Montgomery, 
Alabama, Regional Office (RO) of the Department of Veterans 
Affairs (VA), which, in pertinent part, denied the appellant 
entitlement to service connection for a back condition, a 
left shoulder condition, and a right knee condition; and from 
a February 1999 rating decision which, in pertinent part, 
denied the appellant entitlement to service connection for 
bronchitis, osteoarthritis of the left knee claimed as a left 
knee condition, and Raynaud's phenomenon with peripheral 
vascular insufficiency and claudication claimed as poor 
circulation of the fingers and feet.

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  This law 
redefines the obligations of VA with respect to the duty to 
assist and includes an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  This law also eliminates the concept 
of a well-grounded claim and supersedes the decision of the 
United States Court of Appeals for Veterans Claims in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. 
Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) 
(per curiam order), which had held that VA cannot assist in 
the development of a claim that is not well grounded.  This 
change in the law is applicable to all claims filed on or 
after the date of enactment of the VCAA, or filed before the 
date of enactment and not yet final as of that date.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 7, subpart (a), 114 Stat. 2096, 2099-2100 (2000).  See also 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).

Because of the change in the law brought about by the VCAA, a 
remand in this case is required for compliance with the 
notice and duty to assist provisions contained in the new 
law.  In addition, because the RO has not yet considered 
whether any additional notification or development action is 
required under the VCAA, it would be potentially prejudicial 
to the appellant if the Board were to proceed to issue a 
decision at this time.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); VA O.G.C. Prec. Op. No. 16-92 (July 24, 1992) 
(published at 57 Fed. Reg. 49,747 (1992)).  Therefore, for 
these reasons, a remand is required.  

In an effort to assist the RO, the Board has reviewed the 
claims file and identified certain assistance that must be 
rendered to comply with the VCAA.  However, it is the RO's 
responsibility to ensure that all appropriate development is 
undertaken in this case.  

In particular, the Board notes that the appellant submitted 
private medical treatment records dated from June 1998 to 
September 1999.  However, the identity of the attending 
physician is unclear.  Further, a medical treatment record 
dated in October 2000 and a statement dated in December 2000 
from the appellant's private physician, Eugene Y. Tai, M.D. 
were submitted, but it is unclear whether additional records 
from Dr. Tai are available. 

The Board also finds that additional efforts should be made 
to obtain the appellant's missing military medical records 
for her periods of service with the U. S. Army. 




Accordingly, this case is REMANDED for the following:

1.  The RO must review the claims file and 
ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied. 

2.  The RO should contact the appellant 
and request that, in addition to Dr. Tai, 
she identify all VA or non-VA medical 
care providers who have treated her for 
her claimed disabilities.  After securing 
any necessary releases, the RO should 
obtain copies of all treatment records 
referred to by the appellant which have 
not been previously obtained.  These 
records should then be associated with 
the claims file.

3.  The RO should again attempt to 
procure the appellant's service medical 
records for her periods of service with 
the U. S. Army through official channels.  
All attempts to obtain these records 
should be documented.  If successful, 
these records should be associated with 
the appellant's VA claims folder.

4.  The RO should readjudicate this claim.  
If the benefit sought on appeal remains 
denied, the appellant and the appellant's 
representative, if any, should be provided 
a supplemental statement of the case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claim 
for benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issues currently on appeal.  An 
appropriate period of time should be 
allowed for response.
 
Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.




		
	C. P. RUSSELL
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).

